                 Case 1:21-cv-10019-DJC Document 5 Filed 01/06/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
NUVASIVE, INC.                       )
                                     )
      Applicant,                     )
                                     ) Case No. 1:21-cv-10019
v.                                   )
                                     )
RIVAL MEDICAL, LLC                   )
                                     )
      Respondent.                    )
____________________________________)

            MEMORANDUM OF LAW IN SUPPORT OF APPLICANT,
 NUVASIVE, INC.’S, MOTION FOR ORDER CONFIRMING ARBITRATION AWARD

               NOW COMES the Applicant, NuVasive, Inc. (“NuVasive”), and respectfully submits this

Memorandum of Law in support of its Motion for an Order Confirming the Arbitration Award (the

“Award”) it obtained against Respondent, Rival Medical, LLC (“Rival”), in American Arbitration

Association Case No.: 01-19-0001-3591 which requires that Rival pay to NuVasive the sum of

$591,181.00. As reasons for its request, NuVasive asserts that the Parties entered into an

agreement which elected arbitration by the American Arbitration Association as the method for

dispute resolution. When a dispute arose, NuVasive initiated arbitration as required by the

agreement which ultimately resulted in the Award. However, Rival has expressly refused to honor

the Award.           Accordingly, NuVasive filed a Verified Application for Confirmation of the

Arbitration Award. Notably, Rival has not initiated an action or otherwise requested that the Court

vacate, modify or correct the Award, nor are there any grounds to do so in the present case.

Therefore, the Federal Arbitration Act, 9 U.S.C. § 1, et seq., requires the Court to enter an Order

confirming this Award in favor of NuVasive.




{H0185227.2}
                 Case 1:21-cv-10019-DJC Document 5 Filed 01/06/21 Page 2 of 5




               For these reasons, as detailed and supported in this Memorandum of Law, as well as in the

other supporting materials submitted contemporaneously herewith, NuVasive respectfully

requests that this Honorable Court enter an Order confirming the $591,181.00 Award in its favor

and grant it the other relief sought in its Verified Application to Confirm the Arbitration Award.

                          I.     FACTUAL & PROCEDURAL BACKGROUND

               NuVasive is a Delaware corporation which has its principal place of business in San Diego,

California. Rival is a Massachusetts limited liability company which has its principal place of

business in Andover, Massachusetts. On January 1, 2019, NuVasive and Rival entered into a Sales

Representative Agreement. See, NuVasive, Inc.’s Verified Application for Confirmation of

Arbitration Award [ECF 1] (“Verified App.”) at ¶ 5 and Exhibit A thereto. In the Agreement, the

parties elected arbitration by the American Arbitration Association (“AAA”) as the method for

dispute resolution. See, id. at ¶¶ 7-8 and Exhibit A, § 12.02.

               During the term of the Agreement, a dispute arose between the parties as to whether Rival

improperly dissolved the Agreement, failed to perform its obligations under the Agreement, and

violated its non-competition and non-solicitation obligations to NuVasive under the Agreement

(the “Dispute”). See, id. at ¶ 6. Pursuant to Section 12.02 of the Agreement, NuVasive initiated

arbitration proceedings against Rival to resolve the Dispute. See, id. at ¶ 7. On December 8, 2020,

a panel of the American Arbitration Association entered its Final Award in Case No.: 01-19-0001-

3591 which requires, inter alia, that Rival pay to NuVasive the sum of $591,181.00. See, id. at ¶

9 and Exhibit B. On December 12, 2020, Rival’s attorney informed NuVasive’s attorney that

Rival would not satisfy the Award. See, id. at ¶ 10. Accordingly, NuVasive filed a Verified

Application for Confirmation of the Arbitration Award, and now moves this Honorable Court to

enter an Order confirming the Award in the amount of $591,181.00, retaining jurisdiction for



{H0185227.2}                                           2
                 Case 1:21-cv-10019-DJC Document 5 Filed 01/06/21 Page 3 of 5




enforcement proceedings, and affording it any additional relief if finds just and equitable under the

circumstances.

                               II.     APPLICABLE LAW & DISCUSSION

               The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., governs the enforcement of

arbitration awards for the purpose of effectuating a strong national policy in favor of arbitration.

Section 9 of the FAA addresses the confirmation of arbitration awards as orders and judgments of

Article III courts. Specifically, FAA § 9 provides in relevant part:

                If the parties in their agreement have agreed that a judgment of the court shall
                be entered upon the award made pursuant to the arbitration, and shall specify the
                court, then at any time within one year after the award is made any party to the
                arbitration may apply to the court so specified for an order confirming the
                award, and thereupon the court must grant such an order unless the award
                is vacated, modified, or corrected as prescribed in sections 10 and 11 of this
                title….

9 U.S.C. § 9 (emphasis added).

               “Judicial review of arbitration rulings ‘is extremely narrow and exceedingly deferential,’

and is indeed ‘among the narrowest known in the law.’” Hoolahan v. IBC Advanced Alloys Corp.,

2019 WL 1409300, *1 (D. Mass. 2019) (confirming arbitration award), quoting Raymond James

Fin. Servs., Inc. v. Fenyk, 780 F.3d 59, 63 (1st Cir. 2015), Doral Fin. Corp. v. García–Veléz, 725

F.3d 27, 31 (1st Cir. 2013), Maine Cent. R.R. Co. v. Bhd. of Maint. of Way Emps., 873 F.2d 425,

428 (1st Cir. 1989). Here, Rival has not initiated an action or otherwise requested that the Court

vacate, modify or correct the Award, nor are there any grounds to do so in the present case.

Therefore, the Federal Arbitration Act, 9 U.S.C. § 1, et seq., requires the Court to enter an Order

confirming this Award in favor of NuVasive.




{H0185227.2}                                           3
                 Case 1:21-cv-10019-DJC Document 5 Filed 01/06/21 Page 4 of 5




                                            III.   CONCLUSION

                      WHEREFORE, for all the foregoing reasons, Applicant, NuVasive, Inc.,

respectfully requests that this Honorable Court enter an Order:

               a. Confirming the Arbitration Award in its favor for the amount of $591,181.00;

               b. Retaining jurisdiction for enforcement proceedings; and

               c. Awarding any additional relief it finds just and equitable under the circumstances.



                                             Respectfully Submitted for Applicant,
                                             NuVasive, Inc.,
                                             By Its Attorneys,

                                             /s/ Holly M. Polgalse ___________________
                                             Holly M. Polglase, Esq., MA BBO No. 553271
                                             hpolglase@hermesnetburn.com
                                             Michael S. Batson, Esq., MA BBO No. 648151
                                             mbatson@hermesnetburn.com
                                             Michael C. Kinton, Esq., MA BBO No. 683875
                                             mkinton@hermesnetburn.com
                                             Hermes, Netburn, O’Connor & Spearing, P.C.
                                             265 Franklin Street, 7th Floor
                                             Boston, MA 02110
                                             (617) 728-0050

Dated: January 6, 2021




{H0185227.2}                                           4
                 Case 1:21-cv-10019-DJC Document 5 Filed 01/06/21 Page 5 of 5




                                      CERTIFICATE OF SERVICE

      I hereby certify that on January 6, 2021, a true and correct copies of the following
documents:

               1. A Summons;

               2. NuVasive, Inc.’s Verified Application for Confirmation of Arbitration Award (with
                  Exhibits and Attachments);

               3. Applicant, NuVasive, Inc.’s, Motion for Order Confirming Arbitration Award;

               4. Memorandum of Law in Support of Applicant, NuVasive, Inc.’s, Motion for Order
                  Confirming Arbitration Award (with Attachment); and

               5. Notice of NuVasive, Inc.’s Verified Application and Motion for Confirmation of
                  Arbitration Award.

Were placed in the hands of a process server with instructions to make expedited service on Rival
Medical, LLC in accordance with the Federal Rules of Civil Procedure and the Local Rules of this
Honorable Court.


                                                  /s/ Holly M. Polglase              .
                                                  Holly M. Polglase




{H0185227.2}                                         5
